Case 4:19-cv-02726 Document 1-1 Filed on 07/24/19 in TXSD Page 1 of 36


                                          CAUSE N0. 201941564
                                          CAUSE NO. 201941564


                                          RECEIPT NO.                        0.00          CIV
                                                  **********
                                                  **********                      TR # 73638015

 PLAINTIFF: KERR, CONNELL                                                 In  The 334th
                                                                          In The   334th
      . vs.
         vs.                                                              Judicial District Court
 DEFENDANT: NATIONWIDE PROPERTY AND
                                AND CASUALTY
                                    CASUALTY INSURANCE•COMPANY
                                             INSURANCE• COMPANY           of Harris County, Texas
                                                                          334TH DISTRICT COURT
                                                                          Houston, TX
                                                CITATION
 THE STATE OF TEXAS
 Countyof
 County  ofHarris
            Harris                                                          COPY OF PLEADING PROVIDED BY
                                                                            COPYOFPLE~D(NGPROVIDEDBYPLTD,PLTD.

 TO: NATIONWIDE PROPERTY AND CASUALTY
                             CASUALTY INSURANCE
                                       INSURANCE COMPANY MAY BE SERVED
     THROUGH CORPORATION SERVICE COMPANY
     211
     211 EE 7TH
            7TH STREET  SUITE620
                STREET SUITE  620 AUSTIN
                                   AUSTIN TXTX 78701
                                                78701 -- 3218
                                                         3218
     Attached is a copy of PLAINTIFF'S
                           PLAINTIFF'S ORIGINAL PETITION


 This instrument
      instrument was filed on the 17th
                                  17th day
                                       day of
                                           of June, 2019, in the above cited cause number
 and court. The instrument
                instrument attached
                           attached describes
                                    describes the claim against you.

      YOU HAVE BEEN SUED, You may employ
                                    employ an attorney. If you or your attorney do not file a
 written answer,with
         answer, with the District
                          District Clerk
                                    Clerk who
                                          who issued this citation by 10:00 a.m on the Monday
 next following
      following the expiration of
                                of 20
                                    20 days
                                       days after you
                                                  you were served this citation and petition,
 a default judgment may be taken against
                                   against you.
 TO OFFICER SERVING:
       This citation was issued on 26th day of June, 2019, under my hand and
 seal of said Court.

                                          "pF HAR •
                                     ,.'¢.~             cly\a/~r~`"^~'
                                                        clY\-A-fia4r—
 Issued at reouest
            request of:             : OJ,!~ ^~~'~~1
                                                  °01 MARILYN
                                                         MARILYNBURGESS,
                                                                 BURGESS, District
                                                                           District Clerk
                                                                                     Clerk
 WOELLNER, ANDREW AMBERG            iv
                                    10I I         l
                                                  l ZZ: Harris
                                                         Harris County,
                                                                County, Texas
 3737 BUFFALO
        BUFFALO SPEEDWAY
                SPEEDWAY SUITE       I-         /I -1) 201 Caroline, Houston, Texas 77002
 1960
 1960                               %\,            , 01  (P.O. Box
                                                         (P.O.  Box4651,
                                                                    4651,Houston,
                                                                           Houston,   Texas
                                                                                   Texas    77210)
                                                                                          77210)
 HOUSTON,
 HOUSTON,  TXTX77098
                77098                ~!p  ~~    ~r'
 Tel: (713) 963-8881                      L *~
                                            * '•'"Generated
                                                    Generated By: DENMON,
                                                                   DENMON, BRIANNA
                                                                            BRIANNA JANEL
                                                                                    JANEL 3B5//11256379
                                                                                           3B5//11256379
      No.: 24060850
 Bar No.:   24060850

                           ~         OFFICER/AUTHORIZED PERSON RETURN
 Came
 Came totohand
           handatat        o' clock
                           o'clock   &
                                     —.M. on
                                   11—:M., , on
                                              thethe ~day
                                                      day ofof           ViTitte-             2,7?-
 Executed at
          at (address)                                                                             in

                           County at         o'clock _.M.,
                                             o'clock   .M., on
                                                            on the
                                                               the            day of

         , by delivering to                                                defendant, in person, a

 true copy of this Citation together
                            together with the accompanying               copy(ies) of
                                                                                   of the Petition

 attached thereto
          thereto and
                  and I
                      I endorsed
                        endorsed an
                                 on said
                                     said copy
                                           copy of
                                                 of the
                                                     the Citation
                                                          Citation the
                                                                    the date
                                                                         date of
                                                                               of'delivery.
                                                                                  delivery.
 To certify which I affix my hand officially this            day of

 FEE: $

                                                                 of                    County, Texas


                                                        By
                 Affiant                                                   Deputy

 On this day,                                            , known to me to be the person whose
 signature appears on the foregoing
                          foregoing return, personally appeared. After being by me duly sworn,
               that this citation was executed by him/her in the exact manner recited on the
 he/she stated that
 return.

 SWORN TO AND SUBSCRIBED BEFORE ME, on this             day of


                                                                           Notary Public

                                                                      DrLI kfL::ri~_
                                                                      DELIVENEbf
 N.INT.CITR.
 N.INT.CITR.PP                              *73638015*
                                            *73638015*                ON:
                                                                      ON:
                                                                      B 4':~ /7          DEFENDANT’S
                                                                      C:: ~J:fe2,~ r:LiM
                                                                                       rri
                                                                                         PM EXHIBIT
                                                                                           j~ iTl ~~ A
  Case 4:19-cv-02726 Document 1-1 Filed on 07/24/19 in TXSD Page 2 of 36
                                                                                                        6/17/2019 4:32 PM
                                                                             Marilyn Burgess - District Clerk Harris County
                                                                                                  Envelope No. 34438605
                                                                                                          By: Nelson Cuero
                                                                                                 Filed: 6/17/2019 4:32 PM

                             Cause No.
                             Cause No.

 CONNELL
 CONNELL AND
         AND PRUDENCE
               PRUDENCE KERR
                        KERR                        §                   IN THE
                                                                        IN THE DISTRICT
                                                                               DISTRICTCOURT
                                                                                        COURT
          Plaintiffs,
          Plaintiffs,                               §
 v.
 V.                                                 §
                                                    §                   HARRIS
                                                                        HARRIS COUNTY,
                                                                               COUNTY, TEXAS
                                                                                       TEXAS
                                                    §
 NATIONWIDE
 NATIONWIDEPROPERTY
              PROPERTY&&                            §
 CASUALTY
 CASUALTYINSURANCE
           INSURANCE COMPANY
                        COMPANY                     §
 AND KRISTY
     KRISTYSTEPPS
             STEPPS                                 §                         JUDICIAL DISTRICT
                                                                              JUDICIAL  DISTRICT
            Defendants.
            Defendants.


                           PLAINTIFF'S
                           PLAINTIFF'SORIGINAL
                                       ORIGINALPETITION
                                                PETITION

TO THE HONORABLE JUDGE OF SAID COURT:

                                                         referred to
       COME NOW, Connell and Prudence Kerr, (hereinafter referred to as
                                                                     as "Plaintiffs"),
                                                                        "Plaintiffs"), and files

their Original Petition against Defendants, Nationwide Property and
                                                                and Casualty
                                                                    Casualty Insurance Company

and Kristy Stepps, and respectfully would show this Court as follows:

                                           PARTIES

       1.
       1.      Plaintiff, Connell Kerr, is an individual residing
                                                         residing in
                                                                  in and
                                                                     and owning property in Harris

County, Texas.

       2.      Plaintiff, Prudence Kerr, is an individual residing in
                                                                   in and
                                                                      and owning
                                                                          owning property in Harris

County, Texas.

       3.
       3.      Defendant, Nationwide Property and Casualty
                                                  Casualty Insurance
                                                           Insurance Company
                                                                     Company ("Nationwide")
                                                                             ("Nationwide")

is an insurance company doing business in the State of Texas, which may be served with process

by process sever, through Corporation
                          Corporation Service
                                      Service Company,
                                              Company, 211
                                                       211 E 7th Street, Suite 620, Austin, Texas
                                                           E 7`h

78701-3218.




                                                1
  Case 4:19-cv-02726 Document 1-1 Filed on 07/24/19 in TXSD Page 3 of 36




        4.      Defendant, Kristy Stepps, is an individual residing in
                                                                    in and
                                                                       and domiciled in the State of

Georgia.
Georgia. This
         This defendant
              defendant may
                        may be
                            be served
                               served via
                                      via process
                                          process server
                                                  server at
                                                         at 2011
                                                            2011 Liberty Ct. NW, Unit 1503,

Atlanta, Georgia 30318-9379.

                                      DISCOVERY LEVEL

        5.     Plaintiff intend
                         intend for
                                for discovery
                                    discovery to
                                               to be
                                                  be conducted
                                                     conducted under
                                                               under Level
                                                                     Level 22 of
                                                                              of Rule
                                                                                 Rule 190
                                                                                      190 of the

Texas Rules of Civil Procedure.

                                         JORISDICTION
                                         JURISDICTION

       6.      The Court has jurisdiction over this controversy
                                                    controversy because
                                                                because the damages are within

the jurisdictional limits of this court. Plaintiffs are seeking monetary relief of less than $100,000.
                                  court. Plaintiffs

Plaintiffs reserve the right to amend this petition during and/or after the discovery process.

       7.          court has
               The court has jurisdiction
                              jurisdiction over
                                           over Defendant,
                                                Defendant, Nationwide,
                                                           Nationwide, because this
                                                                               this defendant
                                                                                    defendant

engaged
engaged in
        in the business
               business of the insurance in the
                               insurance in the State
                                                State of Texas,     Plaintiff s causes of action
                                                         Texas, and Plaintiff's

              Nationwide's business
arises out of Nationwide's business activities
                                    activities in the State of Texas.

       8.
       8.      The court has jurisdiction of Defendant, Stepps, because this
                                                                        this defendant engaged in

the business of adjusting insurance
                          insurance claims
                                    claims in
                                           in the
                                              the State
                                                  State of Texas,
                                                           Texas, and
                                                                  and Plaintiff's
                                                                      Plaintiff s causes of action

arise out of this Defendant's business activities in the State of Texas.
                  Defendant's business

                                              VENUE

       9.      Venue is proper in Harris County, Texas, because
                                                        because the insured property is situated

in Harris
   Harris County,
          County,Texas.
                  Texas.TEx.
                         TEX.CIv.
                              CIV.PR.a,C.
                                   PRAC.& & REM. CoDE §§ 15.032.
                                            REM. CODE    15.032.




                                                  2
                                                  OA
  Case 4:19-cv-02726 Document 1-1 Filed on 07/24/19 in TXSD Page 4 of 36




                                              FACTS

        10.
        10.     Plaintiffs are the owners of a property insurance        ("the Policy") number 78
                                                        insurance policy ("the

42 HO 488124 issued by Nationwide.

        11.
        11.     Plaintiffs own
                Plaintiffs own the insured
                                   insured property located at
                                           property located at 20011
                                                               20011 Tilstock Drive located
                                                                     Tilstock Drive located in

Harris County (hereinafter referred to as "the Property").
                                               Property")

        12.
        12.    On or about April 18, 2016, a hail, wind, and lightning storm
                                                                       storm struck
                                                                             struck Harris
                                                                                    Harris County

causing severe damage to homes and businesses throughout the
                                                         the region
                                                             region ("the
                                                                    ("the Storm")
                                                                          Storm") including the

Plaintiffs' Property.

       13.
       13.     Plaintiffs timely
               Plaintiffs timely submitted
                                 submitted aa claim
                                              claim to
                                                    to Nationwide for the
                                                       Nationwide for the damage
                                                                          damage the Property
                                                                                     Property

sustained to its roof, exterior, and interior
                                     interior because of the Storm.
                                                             Storm. Nationwide acknowledged the

claim and assigned it claim number 983970-gc. Plaintiffs requested that Defendants cover the cost

of repairs, including but not limited
                              limited to,
                                      to, replacement
                                          replacement of
                                                      of the
                                                          theroof
                                                              roofpursuant
                                                                   pursuantto
                                                                            tothe
                                                                               thePolicy.
                                                                                   Policy. Nationwide
                                                                                           Nationwide

failed to fully honor the claim and pay the true cost to repair the covered loss.

       14.
       14.     The Property was battered by hail and wind forces as well as a powerful lightning

strike that caused severe damage. The Storm created openings through which water moisture was

able to enter
        enter the
              the dwelling
                  dwelling and
                           and cause
                               cause damage.
                                     damage. Additionally,
                                             Additionally, the lightning strike wreaked havoc

among
among the
      the Property's electrical system,
          Property's electrical system, appliances,
                                        appliances,the
                                                    the outdoor
                                                        outdoordeck,
                                                                deck,and
                                                                      and even
                                                                          even aa tree
                                                                                  tree on the

property. The
property. The doors
              doors and
                    and door framers
                             framers were
                                     were blown
                                          blown out
                                                out leaving
                                                    leaving Plaintiffs'
                                                            Plaintiffs' home
                                                                        home exposed
                                                                             exposed to the

elements allowing further damage.

       15.
       15.     On      17, 2019,
               On June 17, 2019, almost
                                 almost aa full
                                            full year
                                                  year following
                                                        following the
                                                                   the storm,
                                                                        storm, Nationwide
                                                                               Nationwide issued
                                                                                           issued

payment
payment to Plaintiffs. Nationwide
                       Nationwide acknowledged
                                  acknowledged the
                                                the covered
                                                    covered damage
                                                            damage from
                                                                    from the
                                                                         the Storm,
                                                                             Storm, but still

undervalued and underpaid Plaintiffs' on the claim.

                                                  3
  Case 4:19-cv-02726 Document 1-1 Filed on 07/24/19 in TXSD Page 5 of 36




          16.
          16.   Nationwide's adjuster,
                             adjuster, Kristy
                                       Kristy Stepps,
                                              Stepps, conducted
                                                       conducted aa prolonged
                                                                     prolonged outcome-oriented
                                                                                outcome-oriented

investigation
investigation with
              with the goal of not covering the entire claim. Kristy Stepps inspected the Property

on May 3, 2016. The
                The roof
                    roof evidenced
                         evidenced a severe
                                     severe amount of hail
                                                      hail damage
                                                           damage that resulted in openings
                                                                                   openings

which led to interior
which         interior water
                       water damage.
                             damage. Stepps
                                     Stepps wrote
                                            wrote an
                                                  an estimate
                                                      estimate detailing
                                                               detailing damage but severely
                                                                                    severely

undervalued the claim.

          17.
          17.   Nationwide failed to fully compensate Plaintiffs for their
                                                                     their damage from the Storm.

Separate and apart of the Storm on April 18,
                                         18, 2016
                                             2016 Plaintiffs'
                                                  Plaintiffs' were affected by a sperate storm. On

or about August 27, 2017, Hurricane Harvey
                                    Harvey struck the Property
                                                      Property which
                                                               which blew
                                                                     blew off the roof vents,

causing further damage from the Storm and allowed water to damage the insulation of the HVAC

system.

       18.
       18.      This unreasonable investigation led to Nationwide breaching its policy of insurance

with Plaintiffs by refusing to tender benefits owed under the policy.

       19.
       19.      Plaintiffs are excused from sending a demand letter under Tex. Ins. Code § 542(A)

because of the impending Statute of Limitations.

                                     CAUSES OF ACTION

       20.      Each of the foregoing paragraphs is incorporated by reference in the following:

     I. Causes
        Causes of
               of Action
                  Action Against
                         Against Stepps

       A.       Noncompliance with the Texas Insurance Code: Unfair Settlement Practices

      21.       Defendant Stepps's
                          Stepps's conduct
                                   conduct constitutes
                                           constitutes multiple violations of the Texas Insurance

Code, Unfair
      Unfair Settlement
             Settlement Practices.
                        Practices. Tex. Ins. Code § 541.060(a). All violations under this article
                                                    541.060(a). All

are made actionable by Tex. Ins. Code § 541.151.



                                                 El
                                                 4
  Case 4:19-cv-02726 Document 1-1 Filed on 07/24/19 in TXSD Page 6 of 36




        22.      Defendant
                 Defendant Stepps
                           Stepps is individually liable
                                  is individually  liable for
                                                          for their
                                                              their unfair
                                                                    unfair and
                                                                           and deceptive
                                                                                deceptive acts,
                                                                                          acts,

irrespective
irrespective of
             of the
                the fact
                    fact that
                         that each
                              each was
                                   was acting
                                       acting on
                                              on behalf
                                                 behalfof
                                                        of Nationwide,
                                                           Nationwide,because
                                                                       becauseeach
                                                                               eachisisaa"person"
                                                                                         "person"

as defined
   defined by Tex.
              Tex. Ins. Code
                        Code § 541.002(2).
                               541.002(2). The
                                           The term
                                                term "person"
                                                     "person" is
                                                               is defined
                                                                  defined as
                                                                          as "any
                                                                             "any individual,
                                                                                   individual,

corporation, association, partnership, reciprocal or interinsurance exchange, Lloyds plan, fraternal

benefit society,
benefit society, or other legal entity
                                entity engaged
                                       engaged in the
                                                  the business
                                                      business of
                                                               of insurance,
                                                                   insurance, including
                                                                              including an agent,
                                                                                           agent,

broker, adjuster
        adjuster or life and health insurance
                                    insurance counselor."
                                              counselor." Tex.
                                                          Tex. Ins.
                                                               Ins. Code
                                                                    Code §§ 541.002(2)
                                                                            541.002(2) (emphasis
                                                                                       (emphasis

added).
added). (See
        (See also Liberty Mutzral
                          Mutual Ins.
                                  Ins. Co.
                                       Co. v.
                                           v. Garrison
                                              Garrison Contractors,
                                                       Contractors, Inc., 966 S.W. 2d 482, 484

(Tex. 1998) (holding an insurance company employee
                                          employee to
                                                    to be
                                                       beaa"person"
                                                           "person" for the purpose of bringing

a cause of action against him or her under the Texas Insurance Code and subjecting him or her to

individual
individual liab ility)).
            liability)).

        23.      Defendant's
                 Defendant's misrepresentations
                             misrepresentations by
                                                by means
                                                   means of
                                                         of deceptive conduct include, but are not

limited to: (1) failing to conduct a reasonable
                                     reasonable inspection
                                                inspection and
                                                           and investigation
                                                                investigation of
                                                                              of Plaintiffs'
                                                                                 Plaintiffs' damages;

(2) stating that Plaintiffs' damages
                             damages were less severe than they in fact were; (3) using their own

statements about the non-severity
                     non-severity of
                                  of the damages as a basis for denying
                                                                denying properly
                                                                        properly covered damages

and/or underpaying damages; (4) unilaterally and inexplicably changing the basis for the damage

to Plaintiffs'
   Plaintiffs' Property,
               Property, and (5)
                             (5) failing
                                  failing to
                                           to provide
                                               provide an
                                                        an adequate
                                                            adequate explanation
                                                                      explanation for
                                                                                  for the
                                                                                       the inadequate
                                                                                            inadequate

compensation
compensation Plaintiffs
             Plaintiffs received.  Defendant Stepps' unfair
                         received. Defendant         unfair settlement
                                                            settlement practices,
                                                                       practices, as
                                                                                  as described
                                                                                     described

above, of misrepresenting to Plaintiffs material facts relating to the coverage at issue, constitutes

an unfair method
          method of competition and an unfair
                    competition and    unfair and
                                              and deceptive
                                                  deceptive act
                                                            act or
                                                                or practice
                                                                   practice in
                                                                            in the business
                                                                                   business of

insurance. Tex.
           Tex. Ins.
                 Ins. Code
                      Code §§ 541.060
                              541.060 (a)(1).

        24.      Defendant Stepps' unfair settlement
                 Defendant                           practices, as
                                          settlement practices, as described
                                                                   described above,
                                                                             above, of failing to

attempt in good faith to effectuate a prompt, fair, and equitable settlement of the
                                                                                the claim, even though


                                                  E5
  Case 4:19-cv-02726 Document 1-1 Filed on 07/24/19 in TXSD Page 7 of 36




liability under the Policy is reasonably clear, constitutes
                                                constihites an unfair method of competition and an

unfair
unfair and
       and deceptive
           deceptiveact
                     actor
                         or practice
                            practiceinin the
                                          the business
                                              businessof
                                                       of insurance.
                                                           insurance. Tex.
                                                                      Tex. Ins.
                                                                           Ins. Code
                                                                                Code §

541.060(a)(2)(A).

       25.       Defendant Stepps failed to explain to Plaintiffs the reasons for the offer or offers of

an inadequate
   inadequate settlement.
              settlement. Specifically,
                           Specifically, Defendant
                                         Defendant Stepps
                                                   Stepps failed
                                                          failed to offer
                                                                    offer Plaintiffs
                                                                           Plaintiffs adequate
                                                                                       adequate

compensation without any explanation as to
                                        to why
                                           why full
                                               full payment
                                                    payment was
                                                            wasnot
                                                                notbeing
                                                                   beingmade.
                                                                         made. Furthermore,

Defendant Stepps
Defendant Stepps did
                 did not communicate that any fiiture
                         communicate that     future settlements  or payments
                                                      settlements or payments would
                                                                              would be

forthcoming to pay for the entire losses covered under the Policy, nor was there any explanation

        failure as
for the failure as described
                   described above,
                             above, of
                                    of failing
                                        failing to
                                                 to promptly
                                                     promptly provide
                                                              provide Plaintiffs
                                                                      Plaintiffs with aa reasonable
                                                                                          reasonable

explanation of the basis in the Policy, in relation to the facts
                                                           facts or applicable
                                                                    applicable law, for the offer of a

compromise settlement
compromise settlement of
                      of Plaintiffs' claim, constitutes           method of competition and an
                                            constitutes an unfair method

unfair and deceptive act or practice in the business
                                            business of
                                                     of insurance.
                                                        insurance. Tex. Ins. Code § 541.060(a)(3).

       26.       Defendant Stepps'
                           Stepps' unfair
                                   unfair settlement
                                          settlement practices, as described above, of failing within

a reasonable time to affirm or deny coverage of the claim to Plaintiffs, or to submit a reservation

of rights to Plaintiffs, constitutes an unfair method of competition and an unfair and deceptive act

or practice in the business of insurance. Tex. Ins.
                               insurance. Tex. Ins. Code
                                                    Code § 541.060(a)(4).

       27.       Defendant
                 Defendant Stepps
                           Stepps did not properly inspect
                                                   inspect the
                                                           the Property
                                                               Property and
                                                                        and failed
                                                                            failed to account for

and/or undervalued Plaintiffs'
and/or undervalued             roof damage,
                   Plaintiffs' roof damage, although
                                            although reported
                                                     reported by Plaintiff
                                                                 Plaintiff to
                                                                            to Nationwide.
                                                                                Nationwide.

Defendant
Defendant Stepp's unfair
                  unfair settlement practices,
                                    practices, as described
                                                  described above,
                                                            above, of
                                                                   of refusing
                                                                      refusing to
                                                                               to pay Plaintiffs'

claim without conducting a reasonable investigation, constitutes an unfair method of competition,

and    unfair and deceptive
and an unfair     deceptive act
                            act or
                                or practice
                                   practice in
                                             in the
                                                the business
                                                    businessof
                                                             of insurance.
                                                                 insurance. Tex.
                                                                            Tex. Ins.
                                                                                 Ins. Code
                                                                                      Code §

541.060(a)(7).


                                                   6
                                                   it!
  Case 4:19-cv-02726 Document 1-1 Filed on 07/24/19 in TXSD Page 8 of 36




    II. Causes
        Causes of Action Against Nationwide
               of Action

       28.                intentionally breached its contract with
               Nationwide intentionally                            Plaintiffs, intentionally violated
                                                              with Plaintiffs,

the Texas Insurance Code and intentionally breached the common law duty of good faith and fair

dealing.

       A.      Breach of Contract

       29.     Nationwide breached
                          breached the contract of insurance
                                                   insurance itit had with Plaintiffs by its refusal

to adequately pay the claim as it is obligated to do under the terms of the Policy in question and

under the laws in the State
                      State of
                            of Texas.                         by Nationwide's
                               Texas. Plaintiffs were damaged by                     of contract.
                                                                 Nationwide's breach of

       B.      Noncompliance
               Noncompliance with
                             with Texas Insurance Code:
                                  Texas Insurance                         Practices
                                                  Code: Unfair Settlement Practices

       30.     Defendant Nationwide's
               Defendant Nationwide's conduct
                                      conduct constitutes
                                              constitutes multiple
                                                          multiple violations
                                                                   violations of
                                                                              of the Texas
                                                                                     Texas

Insurance Code, Unfair Settlement Practices. TEx.
                                             TEx. INs.
                                                  INS. CODE   541.060(a). All violations under
                                                       CoDE§§541.060(a).

this article
     article were
             were made actionableby
                  made actionable byTEx.
                                    TEX.INs.
                                         INS. CoDE
                                              CODE § 541.151.

       31.     Defendant
               Defendant Nationwide's
                         Nationwide'sunfair
                                      unfair settlement
                                             settlementpractice,
                                                        practice,as  described above,
                                                                  as described above, of

misrepresenting to Plaintiff material
                             material facts
                                      facts relating
                                            relating to
                                                     to the coverage
                                                            coverage at issue, constitutes an unfair

method of competition and an unfair and deceptive act or practice in the business
                                                                         business of
                                                                                  of instirance.
                                                                                      insurance.

TEx. INS.
     INs. CODE
          CoDE §§ 5410.060(a)(1).
                  5410.060(a)(1).

       32.     Defendant
               Defendant Nationwide's unfair settlement practice,
                                                        practice, as
                                                                  as described above, of failing

to attempt in good
              good faith
                   faith to effectuate
                            effectuate a prompt, fair,     equitable settlement of the claim,
                                                 fair, and equitable                   claim, even

though Nationwide's
       Nationwide's liability
                     liability tinder
                               under the Policy was reasonably clear, constitutes an unfair method

of competition and an unfair and deceptive act or practice in the
                                                              the business               TEX. INs.
                                                                  business of insurance. TEx. INS.

CoDE
CODE §§ 541.060(a)(2)(A).
        541.060(a)(2)(A).


                                                 7
  Case 4:19-cv-02726 Document 1-1 Filed on 07/24/19 in TXSD Page 9 of 36




        33.     Defendant Nationwide's
                Defendant Nationwide's unfair settlement practice,
                                                         practice, as described above, of failing

to promptly provide Plaintiffs with a reasonable explanation of the basis in the Policy, in relation

to the facts or
             or applicable law, for its offer of
                                              of a compromise settlement of the claim, constitutes an

unfair
unfair method
       method of competition
                 competition and
                             and an
                                 an unfair
                                    unfair and
                                           and deceptive act or
                                               deceptive act or practice
                                                                practice in
                                                                         in the business
                                                                                business of

insurance. TEx. INS. CODE § 541.060(a)(3).
           TEX. INs.

       34.     Defendant Nationwide's unfair settlement practices, as described above, of failing

         reasonable time
within a reasonable time to affirm
                            affirm or deny coverage
                                           coverage of the
                                                       the claim
                                                           claim to Plaintiffs,
                                                                    Plaintiffs, or to submit
                                                                                      submit a

reservation of
            of rights to Plaintiffs, constitutes an unfair method of compensation and an unfair and

deceptive act or practice in the business of insurance. TEx.
                                                        TEX. INs.
                                                             INS. CODE § 541.060(a)(4).

       35.     Defendant Nationwide's unfair settlement
                         Nationwide's unfair settlement practice, as described above, of refusing

to pay Plaintiffs' claim without
       Plaintiffs' claim without conducting
                                 conducting aa reasonable investigation, constitutes
                                                                         constitutes an
                                                                                     an unfair method

of competition and an unfair and deceptive act or practice in the business of insurance. TEx.
                                                                                         TEX. INs.
                                                                                              INS.

CODE § 541.060(a)(7).


       C. Noncompliance
           Noncompliance with
                         with Texas
                               Texas Insurance
                                      Insurance Code:
                                                Code: Prompt
                                                       Prompt Payment
                                                               Payment of
                                                                       of Claims
                                                                           Claims
           Statute

       36.     Plaintiffs
               Plaintiffs are
                          are entitled
                              entitled to
                                       to 18% interest
                                              interest and attorney
                                                           attorney fees under
                                                                         under TEx. INs.
                                                                                    INS. CODE

§542.060
§542.060 for violating
             violating the Texas
                           Texas Insurance
                                 Insurance Code, Prompt
                                                 Prompt Payment
                                                        Payment of claims TEx.
                                                                          TEX. INs.
                                                                               INS. CODE

§542.051 et. seq.
         et. seq.

       37.     Nationwide failed
               Nationwide failed to  acknowledge receipt
                                 to acknowledge  receipt of Plaintiffs'
                                                             Plaintiffs' claim,
                                                                          claim, commence
                                                                                  commence

investigation
investigation of the claim,
                     claim, and reqtiest
                                request from Plaintiffs all items,
                                             Plaintiffs all        statements, and
                                                            items, statements, and forms that it
                                                                                   forms that

reasonably believed
reasonably believed would
                    would be required within the applicable time
                                                            time constraints
                                                                 constraints under TEx.
                                                                                   TEX. Itvs.
                                                                                        INS. CODE

§542.055.


                                                 8
                                                 ,
 Case 4:19-cv-02726 Document 1-1 Filed on 07/24/19 in TXSD Page 10 of 36




        38.     Nationwide failed to notify Plaintiffs in writing of its acceptance or rejection of the

claim within
      within applicable
             applicable time
                         timeconstraints
                              constraintsunder
                                          underTEx.
                                                TEX.INS.
                                                     INS. CoDE §542.056.
                                                          CODE §542.056.

        39.     Nationwide delayed the
                Nationwide delayed the payment
                                       payment of
                                               of Plaintiffs'
                                                  Plaintiffs' claim
                                                              claim following
                                                                    following its
                                                                              its receipt
                                                                                  receipt of all

items, statements,
       statements, and
                   and forms reasonably requested
                                        requested and
                                                  and required,
                                                      required, longer
                                                                longer than
                                                                       than the amount
                                                                                amount of time

provided
provided for
         for under
             under TEx.
                   TEX. INs.
                         INS. CoDE
                              CODE §542.058.

        D.      Breach of Duty of Good Faith & Fair Dealing

        40.     Plaintiffs re-allege
                Plaintiffs re-allege and
                                     and incorporate each allegation
                                         incorporate each allegation contained
                                                                     contained in
                                                                                in the
                                                                                   the above
                                                                                       above

paragraphs as if fully set forth herein.

       41.     Nationwide,
               Nationwide, as
                           as the property
                                  property coverage
                                           coverage insurer,
                                                    insurer, had
                                                             had a non-delegable
                                                                   non-delegable duty
                                                                                 duty to deal

fairly and in good faith with Plaintiffs in the processing of the claim. Nationwide breached this

duty by refusing insurance benefits
                           benefits for a covered loss. Nationwide
                                                        Nationwide knew or should have known

that there was no reasonable basis for denying or delaying the required benefits. As a result of this

breach by Nationwide, Plaintiffs were forced to hire and attorney and has suffered legal damages.

       E.      Knowledge

       42.     Each of the acts described above, together
                                                 together and
                                                          and singularly,
                                                              singularly, was
                                                                          was done
                                                                              done "knowingly"
                                                                                   "knowingly"

as that term is used in the Texas Insurance Code.




                                  CONDITIONS PRECEDENT

       43.     All conditions precedent
                              precedent to
                                        to Plaintiffs' right to recover have been fully performed

or have been waived by Nationwide.

                                       ATTORNEY'S FEES

                                                  9
                                                  I
 Case 4:19-cv-02726 Document 1-1 Filed on 07/24/19 in TXSD Page 11 of 36




          44.   Plaintiffs
                Plaintiffs engaged
                           engaged the undersigned attorney
                                   the undersigned attorney to prosecute this lawsuit
                                                            to prosecute       lawsuit against
                                                                                        against

Nationwide and
Nationwide and agreed
               agreed to     reasonable attorney's
                      to pay reasonable attorney's fees and expenses
                                                   fees and expenses through
                                                                     through trial and any
                                                                             trial and

appeal.

          45.                  entitled to
                Plaintiffs are entitled to reasonable
                                           reasonable and
                                                      and necessary
                                                          necessary attorney's
                                                                    attorney's fees pursuant to The

Texas Insurance Code.

                                    REQUEST FOR DISCLORE

          46.   Pursuant to Rule
                Pursuant to Rule 194 of
                                     of the
                                         the Texas
                                              Texas Rules
                                                    Rules of
                                                           ofCivil
                                                              CivilProcedure,
                                                                    Procedure, Defendants
                                                                               Defendants are
                                                                                          are

requested to
requested to disclose,
             disclose, within
                       within fifty
                              fifty (50)
                                    (50) days
                                         days if service
                                                 service of this request,
                                                                 request, the all information
                                                                                   information and

         described in
material described in Rule
                      Rule 194.2(a)-(1).
                           194.2(a)-(1). TEx.
                                         TEX. R. Civ.
                                                 Civ. P. 194.2.

                                      RULE 193.7 NOTICE

          47.   Pursuant to Rule 193.7 of the Texas Rules of Civil Procedure, Plaintiffs herby give

actual
actual notice
       notice to Defendants
                 Defendants that any and all documents
                                             documents and materials produced in response
                                                           materials produced    response to

written discovery or
written discovery or at
                     at a deposition may be
                          deposition may be used
                                            used as evidence in this
                                                    evidence in this case;
                                                                     case; and, that any such
                                                                                         such

materials may be
materials may be used as
                      as evidence
                         evidence against
                                  against the party
                                              party producing
                                                    producing the document
                                                                  document at any
                                                                              any pretrial
                                                                                  pretrial

proceeding and/or at the trial of
                               of this matter without the necessity
                                                          necessity of authenticating the document

and/or materials produced in discovery.

                                           DAMAGES

          48.   The damages caused by the storm have still not been properly
                                                                    properly addressed
                                                                             addressed or repaired

because of the denial of policy benefits needed to make the repairs. This has
                                                                          has caused
                                                                              caused further damage

and undue hardship
          hardship and burden to Plaintiffs.
                                 Plaintiffs. These damages
                                                   damages are
                                                           are a direct result of
                                                                               of Defendants
                                                                                  Defendants

mishandling of Plaintiffs' claim.


                                                10
 Case 4:19-cv-02726 Document 1-1 Filed on 07/24/19 in TXSD Page 12 of 36




         49.    Plaintiff is entitled
                             entitled to the benefit
                                             benefit of the bargain
                                                            bargain equal
                                                                    eqtial to
                                                                           to the
                                                                              the amount
                                                                                  amount of Plaintiffs'

claim together with
               with attorney's
                    attorney's fees.

         50.    For breach
                    breach of the common law duty of good
                                                     good faith and fair dealing,
                                                                         dealing, Plaintiffs are

entitled to compensatory damages, including
                                  including all
                                            all forms
                                                forms of
                                                      of loss
                                                          loss resulting
                                                               resulting from
                                                                         from the
                                                                               the insurer's
                                                                                   insurer's breach

of duty, such as additional costs, economic hardship, losses due to
                                                                 to nonpayment of the amount the

insurer owed, exemplary damages and damages for emotional stress.

                                          JURY DEMAND

          51. Plaintiffs hereby demand a trial by jury and tender the appropriate fee.

                                    DISCOVERY REQUESTS

          52. Pursuant to Texas Rules of Civil Procedure 194,
                                                         194, Plaintiffs request that Defendants

disclose, within 50 days of service of this request, the information or materials described in Texas

Rule of
     of Civil Procedure
              Procedure 194.2(a)-(1).
                        194.2(a)-(1).

          53. Plaintiffs additionally
                         additionally request Defendants respond within fifty days to the discovery

attached to this Petition.

                                              PRAYER

        WHEREFORE, PREMISES CONSIDERED, Plaintiffs pray that this court cite Defendants

to appear and answer
              answer herein
                     herein and
                            and that
                                 that Plaintiffs
                                      Plaintiffs have
                                                 have judgment
                                                       judgment taken
                                                                taken against
                                                                      against Defendants
                                                                              Defendants and

recovers from Defendants all damages allowed
                                     allowed by
                                             by law,
                                                law, and that
                                                         that Plaintiffs
                                                              Plaintiffs be awarded attorneys'

fees for trial and any appeal of this case, for pre judgment
                                                     judgment and post judgment interest as allowed

by law, costs of court,
                 court, and such other and fiirther relief, both
                                           further relief,  both general
                                                                 general and
                                                                         and special,
                                                                             special, at
                                                                                      at law
                                                                                         law or ui
                                                                                                in

equity, to which Plaintiffs are justly entitled.

                                                   11
Case 4:19-cv-02726 Document 1-1 Filed on 07/24/19 in TXSD Page 13 of 36




                                 Respectfully submitted,

                                 THE POTTs
                                     POTTS LAW FIRM, LLP
                                           LAw FIRM, LLP


                           By:   /s/Andrew
                                 /s/ Andrew A.
                                            A. Woellner
                                               Woellner
                                 Andrew A. Woellner
                                 SBN: 24060850
                                        24060850
                                 Michael J. Bins
                                 SBN: 24080792
                                        24080792
                                 3737 Buffalo Speedway, Suite 1900
                                 Houston, Texas 77098
                                 Telephone (713) 963-8881
                                 Facsimile (713) 583-5388
                                 Emails: awoellner@potts-law.com
                                              mbins@potts-law.com


                                 ATTORNEYS FOR PLAINTIFFS




                                   12
 Case 4:19-cv-02726 Document 1-1 Filed on 07/24/19 in TXSD Page 14 of 36




                         INTERROGATORIES, REQUESTS FOR PRODUCTION,
PLAINTIFFS' FIRST SET OF INTERROGATORIES,
                     AND REQUEST FOR ADMISSIONS
                                          Prudence Kerr,
        COMES NOW Plaintiffs, Connell and Prudence Kerr, in the above-styled and numbered

cause,      requests that
cause, and requests   that Defendant(s)
                            Defendant(s) answer
                                          answer the
                                                  the following   Interrogatories, Requests
                                                       following Interrogatories,  Requests for

Production, and Request for Admissions                                                 Texas Rules
                                       separately and fully in writing pursuant to the Texas
                            Admissions separately                                            Rules

of Civil Procedure
         Procedure within
                   within 50
                          50 days
                             days of service. Serve answers to the requests on Plaintiffs by and
                                     service. Serve

through his/her attorney of record.

                             DEFINITIONS AND INSTRUCTIONS
       The following definitions and instructions shall apply to these
                                                                 these Interrogatories
                                                                       Interrogatories and Requests
for Production:

1.
1.     "You", "your",
               "your", and
                       and "defendant"
                            "defendant"shall
                                         shall mean
                                               mean the Defendant the interrogatories and requests
for production are addressed to in this case,
                                        case, and shall include past or present directors, officers,
representatives, employees, agents, guardians, attorneys,
                                                attorneys, or
                                                           or any other person or persons acting or
purporting to act on your behalf, whether authorized to do so or not.

2.     "Any"
       "Any" includes the word "all" and "all"
                               "all" and "all" includes the word "any".

3.      The term "person" or "persons"
                                "persons" shall
                                            shall mean all individuals and entities, including, but not
limited to, natural
limited      natural persons,
                      persons, firms,
                                 firms,partnerships,    associations, organizations,
                                         partnerships, associations,  organizations, divisions,
                                                                                       divisions, joint
                                                                                                   joint
ventures, corporations, trusts, reciprocal or interinsurance
                                              interinsurance exchange,
                                                              exchange, Lloyd's
                                                                        Lloyd's plan, fraternal benefit
society, agent, governmental
                governmental entities,     domestic or foreign,
                                 entities, domestic     foreign, unincorporated
                                                                 unincorporated associations,
                                                                                  associations, or
                                                                                                 or any
other form of business, governmental, public or charitable entity.

4.      Unless otherwise
               otherwise established
                           established by the context,
                                              context, the
                                                         the plural
                                                             plural shall
                                                                    shall be construed to include the
singular and the singular the ph.iral,
                              plural, wherever
                                       wherever the
                                                 the effect
                                                     effect of
                                                            of doing
                                                               doing so
                                                                     so is
                                                                        is to
                                                                           to increase the information
in your responses.

5.      The terms
            terms "relate
                   "relate to", "relating to", "refer to", and "referring to" shall be construed
                                                                                       construed to
include any connection, direct or indirect, whatsoever with the requested doctimentation,
                                                                            documentation, person,
or subject matter, without limitation unless specifically indicated.

6.     "Identify" or give the
                          the "identity
                              "identity of  means:
                                        of' means:

        i.      In the case of a person, to state such person's
                                 person,
                (1)     full name;
                (2)     last known home and business address and home and business
                                                                          business telephone
                        number;
                                                  13
 Case 4:19-cv-02726 Document 1-1 Filed on 07/24/19 in TXSD Page 15 of 36




                (3)
                (3)     employer or business affiliation; and
                (4)     occupation and business position held.

        ii.     In the case of a document, to state:
                (1)     the identity of the person or persons preparing it and the sender;
                (2)     its title or a description of the general
                                                          geiieral nature
                                                                   nature of the subject matter;
                (3)     the identity of the addressee(s), if any;
                (4)     its date or dates of preparation;
                (5)     its date or dates and manner of distribution
                                                           distribution and publication,
                                                                             publication, if any;
                (6)     the location of each copy and the identity of its present custodian;
                (7)     the type of document; and
                (8)     all characteristics by which that document might be distinguished
                                                                                  distingtiished from any
                        other document.

        iii.    In the case of a communication in the form of an oral statement, to state:
                (1)     the identity of the person uttering the oral statement;
                (2)     the place at which such oral statement was uttered;
                (3)
                (3)     the date on which such oral statement was uttered;
                (4)     the identity of each person in whose presence or hearing
                                                                           hearing such
                                                                                   such oral statement
                        was uttered; and
                (5)     the substances of the oral statement.

7.     "Evidencing" or "evidences" shall
                                       shall mean
                                             mean constituting,
                                                     constituting, proving, reflecting, indicating,
                                                                                        indicating, or
probative of the existence or nature of any fact, allegation, or given matter.

8.
8.     "Fact" refers to
                      to all
                          all evidentiary
                              evidentiary facts
                                          facts presently known to you and all evidentiary
                                                                               evidentiary facts the
existence of which is presently inferred by you from the existence of
                                                                    of any
                                                                       any combination
                                                                           combination of evidentia-
ry and/or ultimate facts.

9.       "Policy"        to the
         "Policy" refers to the policy
                                policy of
                                       of insurance
                                          insurance in effect on the date that the loss made the basis
of this lawsuit occurred.

10.
10.    "Property"   refers to
       "Property" refers   to the
                              the building, dwelling, other structures, and personal property covered
by the Policy, as defined above, made the basis of this lawsuit.

11.
11.    "Lawsuit" shall mean the litigation,
                                litigation, the style, court and cause number which is found in
the caption to this instrument.

12.
12.     "Document"
        "Document" shall
                       shall include
                             include but
                                      but not
                                           not be
                                                be limited
                                                    limited to
                                                             to all
                                                                 allhandwritten,
                                                                     handwritten, stenographic,
                                                                                     stenographic, typed,
                                                                                                    typed,
written, or printed writings and papers of every kind, kept, maintained, or received by plaintiff or
your
your attorney,
      attorney, including,
                 including, but
                             but not
                                  not limited
                                       limited to,
                                                to, contracts,
                                                     contracts, invoices,
                                                                 invoices, letters,
                                                                            letters, telegrams,
                                                                                      telegrams, e-mails,
                                                                                                  e-mails,
memoranda,
memoranda, reports, studies, books, records, calendar or diary entries, pamphlets, notes, charts,  charts,
tabulations, records (including tape recordings or transcriptions thereof) of meetings,
                                                                                  ineetings, conferences,
and telephone or other conversations or communications, ledgers, financial statements,
                                                                                   statements, photostats,

                                                   14
 Case 4:19-cv-02726 Document 1-1 Filed on 07/24/19 in TXSD Page 16 of 36




microfilm, photographs,
             photographs, slides,
                            slides, motion
                                    motion picthires,
                                           pictures, video
                                                      video tapes,
                                                            tapes, tape
                                                                   tape and
                                                                        and disc
                                                                             disc recordings on software
programs, inchiding   reproduction of
            including reproduction    of copies of
                                                of documents which are not identical duplicates of the
original, and also including any reproduction or copiescopies of documents
                                                                 documents of which the originals are
not in the
        the possession,
             possession, custody
                           custody or control
                                        control of Defendant.
                                                    Defendant. ThisThis definition
                                                                         definition includes
                                                                                     includes all
                                                                                               all copies,
                                                                                                    copies,
reproductions, or facsimiles of documents by whatever means made and all documents for which
privilege is claimed. IfIfcopies
                           copies of
                                  ofaa document
                                       document are
                                                  are not
                                                      not identical
                                                          identical by reason of
                                                                               of handwritten notations,
identification marks,
identification  marks, oror any other modifications,      each such
                                         modifications, each   such non-identical
                                                                      non-identical copy
                                                                                      copy is
                                                                                            is a separate
                                                                                                  separate
document within the meaning of this definition.

11.
11.    "Incident" and/or
       "Incident" and/or "occurrence",
                           "occurrence", shall
                                            shall mean
                                                  mean and
                                                         and refer
                                                              refer to
                                                                    to that certain incident
                                                                                     incident which
                                                                                              which is
described in more detail in Plaintiff's
                            Plaintiff's Original
                                        Original Petition
                                                  Petition currently on file herein.

12.
12.    A person has knowledge of relevant facts when he has or may have knowledge of any
discoverable matter. The
                       The information
                             information need
                                          need not
                                               not be
                                                   be admissible
                                                      admissible and personal knowledge is not
           Identification of
required. Identification  ofaa person
                                person with
                                       with knowledge
                                            knowledge ofof relevant
                                                           relevant facts should include a current
address and telephone number.


13.
13.     When responding to any of the following Interrogatories, the Defendant is to identify to
the fullest extent possible, any document which the Defendant know or suspects had once
existed.
                                                 Respectfully submitted,

                                                 THE PoTTs
                                                     POTTS LAw
                                                           LAW FnRm, LLP
                                                               FIRM, LLP


                                         By:     /s/ Andrew A.
                                                 /s/Andrew  A. Woelliaer
                                                               Woellner
                                                 Andrew A. Woellner
                                                 SBN: 24060850
                                                 Michael J. Bins
                                                 SBN: 24080792
                                                 3737 Buffalo Speedway, Suite 1900
                                                 Houston, Texas 77098
                                                 Telephone (713) 963-8881
                                                 Facsimile (713) 583-5388
                                                 Emails: awoellner@potts-law.com

                                                 ATTORNEYS FOR PLAINTIFF




                                                    15
 Case 4:19-cv-02726 Document 1-1 Filed on 07/24/19 in TXSD Page 17 of 36




                                 CERTIFICATE OF SERVICE
       I hereby certify that I sent aa true
                                        true and
                                             and correct
                                                  correct copy
                                                          copy of
                                                               of the
                                                                  the attached
                                                                      attached discovery requests to
Defendant(s)
Defendant(s) as
              as an attachment
                    attachment toto the
                                    the petition.
                                          petition. Therefore,
                                                    Therefore, Defendant(s)
                                                               Defendant(s) would have received it
when it was served with the citation.


                                              THE POTTs
                                                  POTTS LAw
                                                        LAW FIRM,
                                                            FIRM, LLP
                                                                  LLP


                                             /s/Andrew
                                             /s/ Andrew A.
                                                        A. Woellner
                                                           Woellner
                                             Andrew A. Woellner




                                                16
Case 4:19-cv-02726 Document 1-1 Filed on 07/24/19 in TXSD Page 18 of 36




INTERROGATORIES
INTERROGATORIES TO
                TONATIONWIDE
                   NATIONWIDE PROPERTY
                              PROPERTYAND
                                       AND CASUALTY INSURANCE
                                           CASUALTY INSURANCE
                          COMPANY

  1. Identify the name, job title, dates
                                   dates of employment   and a brief description for all persons
                                            employment and
     providing information for the answers to these interrogatories.

     ANSWER


  2. Identify
      Identifyall
               allpersons
                   personsand
                           andentities
                               entitieswho
                                       who handled
                                            handled the
                                                     the claim
                                                         claim made
                                                               made the
                                                                    the basis
                                                                        basis of
                                                                              of the
                                                                                 the Lawsuit
                                                                                     Lawsuit on
      behalf of Defendant.

     ANSWER

  3. Identify
      Identifythe
               thename
                   nameand
                        andjob
                             jobtitle
                                 titleofofeach
                                           eachperson
                                                personwho
                                                       who inspected
                                                            inspected the
                                                                       the Property
                                                                           Property made
                                                                                    made the basis
      of this Lawsuit and the date of
                                    of the inspection.

     ANSWER

  4. IfIfyou
          youcontend
              contendthat
                       thatsome
                            someororall
                                     allofofthe
                                             thedamages
                                                 damagestotothe
                                                             theProperty
                                                                  Property were
                                                                           were not
                                                                                not covered
                                                                                     covered losses
                                                                                              losses
       under the Policy, describe:
           a. The scope, cause, and origin of the damages
           a.                                        damages you contend are not covered
                                                                                     covered losses
              under the Policy, and
                              exchision(s) of the Policy you relied upon in support
           b. The term(s) or exclusion(s)                                   support of your decision
              regarding the Claim.

     ANSWER

  5. Does Defendant contend that Plaintiff(s) failed to provide proper notice of the claim made
     the basis of this Lawsuit
                       Lawsuit under the
                                     the Policy
                                         Policy or Texas
                                                    Texas Insurance Code, and, if so, describe
                                                                                        describe
     how notice was deficient and the resulting prejudice, if any.

     /iO.
     :_ ~~%37
          .
     ANSWER

  6. At
      Atthe
         thetime
              timethe
                   theclaim
                        claimmade
                               madethe
                                     thebasis
                                          basisofofthis
                                                     thisLawsuit
                                                          Lawsuitwas
                                                                   wasinvestigated
                                                                        investigated and
                                                                                      and inspected,
                                                                                           inspected,
      describe all damage attributable
      describe              attributable to the storm observed
                                                         observed at the Property by Defendant,
                                                                                       Defendant, or
      persons or entities on behalf of Defendant.

      ANSWER

  7. Please
      Pleaseidentify
              identifyall
                       alldocuments
                           documents and
                                      andinformation
                                           information requested
                                                         requested from Plaintiffs
                                                                         Plaintiffs at the time the
      claim made the basis of this Lawsuit was investigated, stating the date and manner in which
      the request was made, and
                              and identify
                                   identify the
                                             the requested
                                                 requested documents
                                                           documents Defendant claims Plaintiffs
      failed to provide upon Defendant's request.

                                                17
Case 4:19-cv-02726 Document 1-1 Filed on 07/24/19 in TXSD Page 19 of 36




     ANSWER

 8. If you contend Plaintiffs' damages
 8.                            damages claimed
                                       claimed in this lawsuit are from a prior insurance claim
    or prior unrepaired damage, please list all prior claims on the property made in the last ten
           inchiding claim number, date of loss, type of loss, and payments, if any.
    years, including

     ANSWER

 9. Describe Defendant's   method of
             Defendant's method   of determining
                                     determining whether overhead
                                                           overliead and profit ("O&P")
                                                                                ("O&P") should
    be applied to the claim made the basis of this Lawsuit, and
                                                            and whether
                                                                whether Defendant has a policy
    or procedure in place regarding the method of determining O&P.

    ANSWER

 10. List all exclusions under the Policy applied to the claim made
 10.                                                             made the basis of this Lawsuit, and
     for each exclusion identified, state the factual basis that Defendant
                                                                 Defendant relies upon to apply that
     exclusion.

    ANSWER

     Identify all
 11. Identify
 11.           all items
                   items on      claim made
                         on the claim  made the
                                              the basis
                                                  basis of
                                                        of this
                                                            this Lawsuit
                                                                 Lawsuit that
                                                                          that Defendant
                                                                               Defendant applied
                                                                                         applied
     depreciation, stating for each item the method for calculating the depreciation and the age
     of the item.

    ANSWER

 12.
 12. State the Date Defendant first anticipated litigation.

    ANSWER

 13. State whether
 13. State whether thethe estimate(s)
                          estimate(s) prepared
                                        preparedfor
                                                 for the
                                                      the claim
                                                          claim made
                                                                made the
                                                                     the basis
                                                                         basis this Lawsuit
                                                                                    Lawsuit by
     Defendant,
     Defendant, oror on
                     on Defendant's behalf, failed to identify any storm related damage
                                                                                 damage at the
     Property. If
                Ifso,
                  so, identify
                       identify each
                                each item
                                     item of
                                           of damage.

    ANSWER

 14.
 14. Identify all underwriting reports in Defendant's possession or control for the Property.

    ANSWER

 15. State whether the estimate(s) prepared for the claim made the basis
 15.                                                                basis of this lawsuit wrongly
                                                                                          wrongly
     included or excluded
                  excluded any item or payment and describe
                                                      describe each
                                                               each item or payment by stating
     whether it should have been included or excluded from the estimate.

                                                :
                                               18
Case 4:19-cv-02726 Document 1-1 Filed on 07/24/19 in TXSD Page 20 of 36




     ANSWER

 16. Identify the amount
                  amouiit of attorneys'
                              attorneys' fees
                                          fees incurred by Defendant to date and in connection with
     this amount state:
         a. The activities
         a.        activities and work
                                   work performed       from the
                                           performed from     the inception
                                                                   inception of the representation
                                                                                      representation of
             Defendant through Present.
         b. The amount of time spent on each of the activities
                                                            activities performed
                                                                       performed from
                                                                                   from the
                                                                                         the inception of
             the representation through Present.
         c. The name and hourly rate charged by each of the attorneys representing Defendant
         c.
             in this case from
                           from the
                                 the inception
                                      inception of the representation     until Present;
                                                         representation until   Present; and the date in
             which the representation of  of Plaintiff began by each attorney.

     ANSWER

 17. What is your compensation arrangement with your expert witness in this case?

    ANSWER
    1~MMA7
    a    ~

 18. Describe the work performed
                        performed by
                                   by your
                                      your ex,pert witnesses in
                                           expert witnesses  in this
                                                                 this case,
                                                                      case, including
                                                                             including aa description
                                                                                          description
     of the work, the time the work took to complete, the name of the person who completed
     the work, the date of the work and the rate charged or applied to the work.

    ANSWER

 19. State
     State every
            every basis,
                  basis, in
                         in fact
                             fact and
                                  and based
                                      based on
                                            on the
                                               the terms
                                                   terms of the
                                                             the policy,
                                                                  policy, for
                                                                          for defendant's denial or
                            recommendation of
     partial denial and/or recommendation    of denial
                                                denial or
                                                       or partial
                                                          partial denial
                                                                  denial of
                                                                         of Plaintiff's
                                                                            Plaintiff's claim(s)

    ANSWER

 20. If
 20. If you
        you contend
            contend that
                    that the
                         the Policy is void
                             Policy is void for any reason,
                                                    reason, state
                                                            state the
                                                                  the factual
                                                                      factual basis
                                                                              basis for that
                                                                                        that
     contention.

    ANSWER




                                                 19
                                                 19
 Case 4:19-cv-02726 Document 1-1 Filed on 07/24/19 in TXSD Page 21 of 36




                     FOR PRODUCTION
 PLAINTIFFS' REQUEST FOR PRODUCTION TO NATIONWIDE PROPERTY AND
                  CASUALTY INSURANCE COMPANY

1.     The following insurance documents issued for the Properties as identified in the Petition:

       a.
       a.       the policy at issue for the date of loss as identified in the Petition; and

       b.       the policy declarations page for the 2014, 2015, and 2016.

RESPONSE:



2.     Produce undei-writing
                underwriting files and documents     relating to
                                         documents relating    to the underwriting for all insurance
                                                                                             insurance
       policies
       policies for the Properties identified
                                   identified in
                                              in the
                                                 the Petition.
                                                     Petition. This
                                                                This request
                                                                      request is
                                                                              is limited
                                                                                 limited to
                                                                                         to the past 3
       years. To the extent Defendant contends that the underwriting file or documents older than
       3 years impact the damages or coverage, produce that underwriting file or document.

RESPONSE:



3.     All documents relating
                      relating to the condition or damages of the Properties or any insurance claim
       on the Properties identified in the Petition.

RF.qPONSF.-
RESPONSE:



4.     All documents  relating to
           documents relating   to any real property insurance
                                                       insurance claims
                                                                   claims made
                                                                           made by  by Plaintiffs
                                                                                       Plaintiffs at the
       insured premises that are the basis of this Lawsuit or business interruption, loss of income
       and/or business loss claims made by the Plaintiff(s).
                                                   Plaintiff(s). This
                                                                 This request
                                                                      request is
                                                                               is limited to the past 3
       years. To the extent
       years.        extent Defendant
                             Defendant contends     that documents
                                         contends that   documents older
                                                                       older than
                                                                             than 33 years impact the
       damages or coverage, produce that document.

RESPONSE:



5.
5.     All requests for information to any
                                       any third
                                           third party
                                                 party about
                                                       about the
                                                              the Properties,
                                                                  Properties, the
                                                                               the P1aultiff(s),
                                                                                   Plaintiff(s), or the
       claims made the basis of this Lawsuit.

RF.4PnN,';F.-
RESPONSE:

6.
6.     All documents used to instruct, advise, guide,
                                               guide, inform,
                                                      inform, educate,
                                                              educate, or assist provided
                                                                                  provided to any
       person handling the claim made the basis of this Lawsuit
                                                        Lawsuit that
                                                                that related to the adjustment of

                                                  20
                                                  PTO]
 Case 4:19-cv-02726 Document 1-1 Filed on 07/24/19 in TXSD Page 22 of 36




      this type of claim, i.e., hail property damage,
                                              damage, business
                                                      business interruption,
                                                               intemtption, loss of income and/or
      business loss.

RESPONSE:



7.
7.    All documents obtained from any person(s) or entity(ies) and governmental agencies on
      behalf of Defendant or by Defendant relating to the Plaintiff(s), the Properties, the Policy,
      or the claims made the basis of this Lawsuit. This request includes all documents obtained
      by way of deposition on written questions.

RESPONSE:



8.
8.    All documents received (prior to litigation) directly or indirectly
                                                               indirectly from Plaintiff(s)
                                                                               Plaintiff(s) or created
      by Plaintiff(s)  related to
          Plaintiff(s) related to the Properties made the
                                      Properties made   the basis
                                                             basis of this Lawsuit.
                                                                            Lawsuit. This request
                                                                                            request is
      limited to the past 5 years. To the extent Defendant contends that any document older than
      5 years impact the damages or coverage, produce that document.

RESPONSE:



9.
9.    Produce a copy of all price lists used to prepare any estimates for the claim made the basis
      of this Lawsuit. To the extent
                               extent the pricelist
                                           pricelist is an unmodified pricelist from a third party,
      You
      You can
            can reference the vendor
                reference the           and version
                               vendor and    version ofof the
                                                          the pricelist
                                                              pricelist with
                                                                        with a stipulation that itit is
                                                                               stipulation that
      uiunodified.
      unmodified.

RESPONSE:



10.
10.   To the extent Defendant created or altered any prices used in the preparation of an estimate
      in the claim made the basis of this Lawsuit, produce all documents related to the creation
      or alteration of the price, including the original price for that item and the factual bases for
      the creation or alteration.

RESPONSE:



11.
11.   A complete
         complete copy of the
                           the personnel
                                personnel file
                                            file related
                                                  related to
                                                           to performance
                                                               performance (excluding
                                                                            (excluding medical and
      retirement information) for all people and their managers and/or supervisors who directly
      handled  the claim
      handled the        made the basis
                   claim made        basis of
                                           of this
                                               this Lawsuit,
                                                     Lawsuit, including
                                                                including all
                                                                          all documents
                                                                              documents relating
                                                                                        relating to

                                                 21
 Case 4:19-cv-02726 Document 1-1 Filed on 07/24/19 in TXSD Page 23 of 36




      applications for
      applications  for employment,
                        employment, former
                                      former and current restimes,
                                                         resumes, last known address, job title, job
      descriptions, reviews, evaluations, and all drafts or versions of reqtiested
                                                                        requested doctiments.
                                                                                   documents. This
      request is limited to the past 5 years.

RESPONSE:



12.
12.   All organizational charts, diagrams,
                                 diagrams, lists, and/or documents
                                                         documents reflecting each department.
                                                                                    department.
      Division or section
      Division    section of Defendant's  company to
                             Defendant's company      to which
                                                         which the
                                                               the claim
                                                                   claim made
                                                                         made the
                                                                               the basis
                                                                                   basis of this
      Lawsuit was assigned.

RESPONSE:
RFCPONQF.•




13.
13.   All Texas insurance
                  insurance licenses   and/or certifications
                             licenses and/or    certificationsinin effect
                                                                   effect that
                                                                           that the
                                                                                 the time
                                                                                     time of the claims
                                                                                                 claims
      arising out of the storm made the basis
                                           basis of
                                                 of plaintiff's
                                                    plaintiff's claim for all persons who worked on
      the
      the claim
           claim made
                  made the
                         the basis
                              basis of
                                     of this
                                         this Lawsuit,
                                               Lawsuit, including
                                                          including any
                                                                      any document
                                                                            document relating
                                                                                        relating to
                                                                                                  to the
                                                                                                     the
      application, issuance or review of those licenses and/or certifications.

RESPONSE:



14.
14.   If an engineer and/or engineering firm evaluated
                                             evaluated the Properties, produce
                                                                       produce all reports written
      at the request of
                     of Defendant
                        Defendant by that engineer or engineering   firm within
                                                        engineering firm  within the
                                                                                 the last 3 years.
      This request is limited
                      limited to the
                                 the extent
                                     extent that the
                                                 the engineer
                                                     engineer and/or engineering
                                                                      engineering firm was used
      during claims handling.

RESPONSE:
R FCP()NCF.•




15.
15.   Produce all
      Produce    all documents   showing amounts
                     documents showing     amountsbilled
                                                      billedand
                                                              and paid
                                                                  paid to
                                                                        to any
                                                                            any engineer
                                                                                 engineer and/or
                                                                                           and/or
      engineering firm identified in response to Request for Production No.
                                                                          No. 14
                                                                              14 above
                                                                                 above within the
      last 3 years. A summary is acceptable in lieu of actual invoices or payments.

RESPONSE:



16.
16.   All documents reflecting the pre-anticipation of litigation reserve(s) set
                                                                             set on the claim made
      the basis of this Lawsuit, including any changes
                                               changes to the reserve(s)
                                                              reserve(s) along
                                                                         along with
                                                                               with any
                                                                                     any supporting
                                                                                         supporting
      documentation.

RESPONSE:
                                                 22
 Case 4:19-cv-02726 Document 1-1 Filed on 07/24/19 in TXSD Page 24 of 36




17.
17.   All documents
          documents relating
                     relating to issues of honesty, criminal actions. past criminal record, criminal
      conduct, fraud investigation and/or inappropriate
                                             inappropriate behavior
                                                           behavior which
                                                                     which resulted in disciplinary
      action by Defendant of any person(s) or entity(ies) who handled the claim made the basis
      of this Lawsuit, the Plaintiff(s) or any person assisting on
                                                                on the claim made the basis of this
      Lawsuit.

RESPONSE:



18.
18.   All
      All documents
          documents relating
                       relating to
                                 to work
                                     work performance,
                                            performance, claims
                                                           claims patterns,
                                                                    patterns, claims
                                                                               claims problems,
                                                                                       problems,
      commendations,          trends, claims
      commendations, claims trends,   claims recognitions,
                                              recognitions, and/or
                                                            and/or concerns
                                                                   concerns for any person who
      handled the claim made the basis of this Lawsuit.

R FCP(INCF.•
RESPONSE:



19.
19.   All XactAnalysis reports that include
                                     include this claim in any way, this Policy, the amount paid
      on this Policy and/or referencing any person who handled the claim made the basis of this
      Lawsuit.

RESPONSE:



20.
20.   Any email
      Any  email or
                  or document
                     document that
                                that transmits,
                                      transmits, discusses, or analyzes
                                                 discusses, or analyzes any report
                                                                            report produced
                                                                                   produced in
      response to Request for Production No. 19 above.

RFCP(1NCF•
RESPONSE:



21.   All Simsol Management reports that include this claim in any way, this Policy, the amount
      paid on this Policy and/or referencing any person who handled the claim made the basis of
      this Lawsuit.

RESPONSE:

22.   Any email oror document
                     document that
                                that transmits,
                                      transmits, discusses,
                                                 discusses, or analyzes
                                                               analyzes any report
                                                                            report produced
                                                                                   produced in
      response lo Request for Production No. 21 above.

RESPONSE:


                                               23
 Case 4:19-cv-02726 Document 1-1 Filed on 07/24/19 in TXSD Page 25 of 36




23.   For any consulting expert whose mental impressions or opinions
                                                                 opinions have been reviewed by a
      testifying expert, all documents or tangible things that have been provided to, reviewed by,
      or prepared for any testifying expert.

RESPONSE:



24.   Pursuant to Texas Rule of Evidence 609(1), provide all documents evidencing conviction
      of a crime which You intend to use as evidence to impeach any party or witness.

RESPONSE:



25    All indemnity agreements in effect at the time
                                                time of
                                                     of Plaintiffs
                                                        Plaintiff's claim between Defendant and
      any person(s) and/or entity(ies) who handled the claim made the basis of the Lawsuit.

RF.SPON4F.-
RESPONSE:



26.   All contracts in effect at the time of Plaintiff's
                                             Plaintiff's claim between Defendant and any person(s)
      and/or entity(ies) who handled the claim made the basis of the Lawsuit.

RESPONSE:



27.   All confidentiality agreements and/or instructions regarding confidentiality in effect at the
              Plaintiff claim
      time of Plaintiff  claimbetween
                               between Defendant
                                       Defendant and
                                                   and any
                                                       any person(s)
                                                            person(s) and/or entity(ies)
                                                                             entity(ies) who the
      claim made the basis of the Lawsuit.

RESPONSE:



28.   All documents between Defendant and any person(s)
                                                 person(s) and/or
                                                           and/or entity(ies) who handled the
      claim made the basis of the Lawsuit
                                  Lawsuit regarding document
                                                    document retention
                                                              retention policy in effect at the
      time of Plaintiff claim.
              Plaintiff claim.

RESPONSE:



29.   To
      To the
         the extent
              extent the
                      the claim
                           claim involves
                                   involves rescinding
                                             rescinding of
                                                        of the
                                                            the policy,
                                                                 policy, all
                                                                          all documents
                                                                               documents regarding
                                                                                          regarding
      Defendant's standards
      Defendant's standards for   investigating and rescinding and/or voiding a policy.
                              for investigating
                                               24
 Case 4:19-cv-02726 Document 1-1 Filed on 07/24/19 in TXSD Page 26 of 36




RESPONSE:



30.
30.   If a claim
           claim for
                   for business
                       business interruption,
                                 interruption, loss or income and/or business      loss is asserted, all
                                                                         business loss
      documents used to instnict,
                           instruct, advise, guide, inform, educate, or assist provided to any person
      or defendant(s)
          defendant(s) in calculating and/or
                                         and/or evaluating   any extra expenses
                                                 evaluating any         expenses incurred
                                                                                   incurred during the
      period
      period of business
                   business interruption     loss of income
                             interruption loss        income and/or
                                                               and/or business
                                                                        business loss
                                                                                  loss covered
                                                                                        covered under
                                                                                                  under
      Plaintiff's
      Plaintiff's policy.
                  policy. This
                          This request
                                request is
                                        is limited
                                           limited to the last 3 years.

RESPONSE:



31.
31.   If a claim
           claim for
                 for business
                      business interruption,
                                interruption, loss of income and/or business
                                                                         business loss
                                                                                   loss is asserted, all
      documents   prepared by
      documents prepared     by any
                                 any third
                                      third party
                                            party used
                                                   used to
                                                         to evaluate
                                                            evaluate Plaintiff'
                                                                      Plaintiff claim(s)
                                                                                claim(s) regarding, in
      any way, the investigation
                     investigation of business interruption,     loss of income and/or business loss
                                                  interruption, loss
      claims.

RF.SPONSE:
RESPONSE:

32.
32.   All claims handling manuals and/or guidelines
                                            guidelines thatthat were
                                                                were in
                                                                      in effect
                                                                         effect during
                                                                                during Centauri's
                                                                                       Centatiri's
      investigation of Plaintiff'
      investigation of Plaintiff claim.
                                  claim. This
                                          Thisrequest
                                               request isis limited to manuals
                                                             limited to manuals  or guidelines related
      to wind/hail claims, First Party claims, and/or structural
                                                         stnictural business claims.

RESPONSE:




                                                 25
 Case 4:19-cv-02726 Document 1-1 Filed on 07/24/19 in TXSD Page 27 of 36




              REQUEST FOR ADMISSIONS TO NATIONWIDE PROPERTY AND
  PLAINTIFFS' REOUEST
                   CASUALTY INSURANCE COMPANY


REQUEST FOR ADMISSION
                 ADMISSION NO. NO.1:                         month of
                                    1: Admit that during the month of March,
                                                                      March, 2016,
                                                                             2016, the
                                                                                   the Property
                                                                                       Property
sustained damage caused by a windstorm.
REQUEST FOR ADMISSION
REQUEST            ADMISSION NO. 2: Admit Admit that on dtiring the month
                                                        during the  month of March, 2016, the
Property sustained damage caused by a hailstorm.
REQUEST FOR ADMISSION NO. 3: Admit that as of March 23, 2016, the Policy was in fiill
                                                                                full
force and effect.
REQUEST             ADMISSION NO. 4: Admit that as of March 23, 2016, all premiums
REQUEST FOR ADMISSION                                                     premiums were
fully satisfied under the Policy.
REQUEST FOR ADMISSION NO. 5: Admit that the Policy is aa replacement
                                                         replacement cost value policy.
REQUEST FOR ADMISSION NO. 6: Admit that the Policy is an actual cash value policy.

REQUEST FOR ADMISSION NO. 7: Admit        Admit that
                                                 that aside
                                                       aside from
                                                              from the
                                                                   the claim
                                                                       claim at
                                                                             at issue,
                                                                                issue, Plaintiff
                                                                                       Plaintiff has
never previously submitted a claim to you for damage to the Property.
                                                      request a Sworn Proof of Loss
REQUEST FOR ADMISSION NO. 8: Admit that you did not request
from Plaintiff in connection with the Claim at issue.
REQUEST FOR ADMISSION NO. 19: Admit that you did not request a Sworn Proof of Loss
from any other named insured on the Policy in connection wit the Claim at issue.

REQUEST FOR ADMISSION NO. 10: Admit that Plaintiff timely submitted
                                                          submitted the Claim.
REQUEST FOR ADMISSION
                  ADMISSION NO.        11: Admit that your decision
                                  NO.11:                      decision to
                                                                        to deny
                                                                           deny Plaintiffs
                                                                                Plaintiff's Claim was
made in whole or in part on the basis that third parties were responsible for causing damage to the
Property.

REQUEST FOR ADMISSION NO. 12: Admit that Defendant's decision to deny or partially
     Plaintiff's Claim
deny Plaintiff's Claim was
                       was made
                           made in
                                in whole or in part on the basis that the claimed damages are not
covered by the Policy.

REQUEST FOR ADMISSION NO. 13: Admit that Defendant's decision to deny or partially
     Plaintiffls Claim was made in whole or in part
deny Plaintiffs                                part on
                                                    on the
                                                       the timeliness
                                                           timeliness of
                                                                      of the
                                                                          the Claim's
                                                                              Claim's submission.
                   ADMISSION NO. 14: Admit
REQUEST FOR ADMISSION
REQUEST                                       Admit that
                                                     that the adjuster assigned to investigate
                                                                                    investigate the
Claim did not review the underwriting file at any time during the adjustment of the Claim.
REQUEST FOR ADMISSION NO. 15: Admit that the Claim was reviewed by persons other
than people who actually inspected the Property.

                                                 26
 Case 4:19-cv-02726 Document 1-1 Filed on 07/24/19 in TXSD Page 28 of 36




            ADMISSION NO. 16: Admit
REQUEST FOR ADMISSION
REQUEST                             that you
                              Admit that you reinsured
                                             reinsured the
                                                       the risk under Plaintiff's
Policy.




                                       27
 Case 4:19-cv-02726 Document 1-1 Filed on 07/24/19 in TXSD Page 29 of 36




              INTERROGATORIES TO DEFENDANT KRISTY STEOOS


1.    Identify all email accounts, email addresses, and/or any alias or code used to identify You
      and used for any communication relating to Your
                                                    Your work
                                                          work handling windstorm
                                                                          windstorm claims arising
      out of the storm at issue. This request is limited
                                                 limited only to
                                                              to the carrier of the claim that is the
      subject of this Lawsuit.

RF.qPONSF.-
RESPONSE:

2.    Identify generally the training or experience You had in adjusting windstorm damage and
      any specific training You had for this storm prior
                                                   prior to
                                                         to Your
                                                            Your handling
                                                                 handling of claim made the
                                                                                        the basis
      of this Lawsuit.

RESPONSE:

3.    Identify any degrees, Texas insurance licenses
                                               licenses (unless
                                                         (unless You
                                                                 You qualified for adjusting claims
      in Texas on an emergency
                      emergency basis, then list any
                                                 any insurance
                                                      insurance licenses
                                                                licenses You held from
                                                                                  from other states)
                                                                                             states)
      or certifications You had at the time You handled the claim made the basis of this Lawsuit.

RESPONSE:

4.    Explain how You are compensated and     and by whom
                                                     whom for
                                                           for Your
                                                               Your work
                                                                    work on claims
                                                                             claims arising
                                                                                     arising out of
      the storm at issue in this Lawsuit, stating the amount
                                                      amount You
                                                             You were
                                                                  were compensated
                                                                       compensated per claim, per
      day, and/or
      day,  and/or per  week and identifying
                    per week         identifying any
                                                 any bonus
                                                      bonus or
                                                            or incentive
                                                               incentive plans.
                                                                         plans. To
                                                                                 To the
                                                                                    the extent the
      produced
      produced personnel
                 personnelfilefile includes
                                   inchides aa compensation
                                                compensation schedule,
                                                               schedule,You
                                                                          You may
                                                                                may refer
                                                                                     refer to
                                                                                           to such
                                                                                              such
      personnel file.

RESPONSE:

5.    Identify the following dates:

      a.      The date You first obtained an adjuster license in the State of Texas;

      b.      The first date You were hired/retained by the insurance company defendant or any
              other defendant in this Lawsuit to adjust property damage claims;

      c.
      C.      The date You were first assigned to handle claims arising from the storm at issue
              in this Lawsuit;

      d.      The date You closed Your file on the claim made the basis of this Lawsuit; and

RESPONSE:




                                               28:
 Case 4:19-cv-02726 Document 1-1 Filed on 07/24/19 in TXSD Page 30 of 36




6.   Describe in detail each inspection You conducted
                                            conducted of the
                                                         the Properties made the basis of this
     Lawsuit, identifying:

     a.     The name and job title of any person who inspected the Properties with You;

     b.     The date of each inspection;

     c.
     C.     The purpose of each inspection;

     d.     The length of time of each inspection;

     e.     The equipment or tools used during each inspection;

     f.     The areas of the Properties
                             Properties inspected (i.e. roof, attic, individual rooms, exterior);
                                                                                       exterior);
            and

     g.
     g.     Any documents
                 documents generated
                            generated during
                                         during or
                                                or as
                                                   as a result
                                                        result of each inspection, including the
            persons and/or entities in possession of those documents.

RESPONSE:



7.   Following the
     Following   the inspection(s), did You engage
                     inspection(s), did     engage in
                                                    in any
                                                        any additional
                                                             additional communications
                                                                         communications (e.g.,
                                                                                            (e.g.,
     telephone, in person. written communication) with Plaintiffs? If yes, provide
                                                                           provide the following
     information:

     a.     the date of such communication(s);

     b.     the manner of such communication(s);

     c.
     C.     the person to whom You communicated;

     d.     the reason for the communication(s);

     e.     for any telephonic communication(s), identify who initiated the phone call, and the
            telephone number from which You called or on which You received the call; and

     f.     the general substance of the communication.

RESPONSE:




                                              29
 Case 4:19-cv-02726 Document 1-1 Filed on 07/24/19 in TXSD Page 31 of 36




8.
8.    Identify and describe all damage
                                  damage You observed dtiring     Your inspection(s)
                                                           during Your  inspection(s) of the claim
                                                                                              claim
      made the basis of
      made             of this
                           this Lawsuit.
                                Lawsuit. To
                                         To the
                                             the extent
                                                  extent the
                                                          the damage
                                                               damage You
                                                                      You observed
                                                                           observed during
                                                                                      during Your
                                                                                              Your
      inspection
      inspection is reflected
                    reflected in scope notes and photographs,
                                                   photographs, You
                                                                  You can
                                                                       can refer Plaintiffs to such
      scope notes and/or photographs.

RESPONSE:



9.
9.    For all damage
      For      damage observed
                         observed at the
                                      the Properties
                                          Properties or reflected
                                                          reflected in Your
                                                                         Your scope
                                                                               scope notes
                                                                                       notes and/or
                                                                                              and/or
      photographs, state
      photographs,    state what
                            what Your
                                  Your believe
                                        believe to
                                                 to be
                                                    be the cause
                                                           cause ofof the
                                                                       the damage,
                                                                            damage, describing
                                                                                     describing the
                                                                                                 the
      investigatory
      investigatory steps
                      steps You
                            You took     determine the cause,
                                 took to determine       cause, and identify
                                                                      identify all person(s)
                                                                                   person(s) and/or
                                                                                              and/or
      entity(ies) that provided information or participated in that determination.

RRCP()NQF•
RESPONSE:



10.
10.   To the extent You applied or recommended policy exclusions, identify all exclusions
                                                                                exclusions under
                 applied to the claim
      the Policy applied        claim made the basis ofof this
                                                           this Lawsuit,
                                                                Lawsuit, and for each
                                                                                  each exclusion
                                                                                       exclusion
      applied or recommended,
      applied                    state the factual reason(s)
                 recommended, state                reason(s) that the
                                                                   the exch.ision was applied
                                                                       exclusion was  applied or
      recommended.

RESPONSE:



11.
11.   Identify the information
      Identify                 You used
                   information You  used to
                                          to determine
                                             determine and
                                                       and how
                                                           how You
                                                                 You calculated
                                                                      calculated the
                                                                                 the amount
                                                                                     amount of
      depreciation
      depreciation that
                    that You applied
                             applied to any damage categories
                                                     categories included
                                                                uicluded in
                                                                         in any estimates You
      prepared and/or approved on the claim made the basis of this Lawsuit.

RESPONSE:



12.
12.   How did You determine whether You would or would not apply
                                                           apply overhead
                                                                 overhead and
                                                                          and profit
                                                                              profit (O&P)
      to Plaintiffs' claim?

R RCP(1NCR•
RESPONSE:



13.
13.   Identify all documents that You relied upon in the adjustment of the claim made the basis
      of this Lawsuit. For each document, identify who provided the document.

RESPONSE:

                                               30
 Case 4:19-cv-02726 Document 1-1 Filed on 07/24/19 in TXSD Page 32 of 36




14.
14.   Identify  all documents
      Identify all  documents or information
                                    information You
                                                 You requested
                                                        requested from
                                                                   from Plaintiffs
                                                                          Plaintiffs during
                                                                                     during the
                                                                                            the
      investigation of the claim made the basis of this Lawsuit,
                                                        Lawsuit, the date the request was made,
      the person who communicated the request, and the agent and/or employee of Plaintiffs who
      received the request.

RF.SPnNSF.-
RESPONSE:



15.
15.   Identify all documents or items in Your possession related
                                                          related to
                                                                  to the claim made the basis of
      this Lawsuit that You did not submit to the insurance company and/or adjusting company
      assigned to this claim.

RF.4PONQ,F.-
RESPONSE:



16.
16.   To the extent You are aware,
                            aware, identify
                                   identify all documents
                                                documents or items that were
                                                                        were altered,
                                                                              altered, revised,
                                                                                        revised,
      changed or removed
      changed     removed from the
                                the documents
                                     documents or or information
                                                      information You provided
                                                                      provided the
                                                                                 the insurance
                                                                                      insurance
      company or adjusting company relating to the claim made the basis of this Lawsuit.

RF.SPONSF,-
RESPONSE:



17.
17.   Identify and describe any training, guidance or instruction provided to You by any person
      and/or entity
      and/or  entity regarding
                     regarding the
                                the handling
                                    handling of
                                             of claims
                                                claims arising
                                                        arisingout
                                                                outof
                                                                    of the
                                                                        the storm
                                                                            storm at issue in this
      Lawsuit.

RESPONSE:




                                              31
 Case 4:19-cv-02726 Document 1-1 Filed on 07/24/19 in TXSD Page 33 of 36




        REQUESTS FOR PRODUCTION TO DEFENDANT KRISTY STEPPS


1.    All documents related to Plaintiffs, the Properties, the Policy, and/or the claim made the
      basis of this Lawsuit.

RESPONSE:



2.    All licenses or certifications that are identified in response to Interrogatory Number 3.

RESPONSE:



3.    All training documents You have for adjusting hail and/or windstorm claims. This request
      is limited to the past 2 years.

RESPONSE:



4.    All applications You submitted (or submitted on Your behalf) for purposes of obtaining a
      license to adjust claims in the State of Texas that were in effect at the
                                                                            the time you investigated
      Plaintiffs' claim.

RF.SPONSF.-
RESPONSE:



5.    All resumes for the last 5 years.

RESPONSE:



6.    All applications for employment You submitted for purposes of obtaining employment as
      an adjuster and/or claims handler
                                handler in the Stale of Texas. This request is limited to the 5 years
      preceding the date of loss at issue in this Lawsuit.

RESPONSE:




                                                32
 Case 4:19-cv-02726 Document 1-1 Filed on 07/24/19 in TXSD Page 34 of 36




7.
7.    All documents You relied
          documents You relied upon
                               upon in
                                    in the
                                       the adjustment
                                           adjustment of
                                                      of the
                                                         the claim
                                                             claim made
                                                                   made the
                                                                        the basis
                                                                            basis of this
      Lawsuit.

RESPONSE:



8.
8.    To the extent You made
                           made aa determination
                                    determination or recommendation
                                                      recommendation regarding depreciation, all
      documents relating
      documents    relating to
                            to the application
                                   application of depreciation
                                                  depreciation on
                                                               on a commercial property claim in
      the State of Texas for the past 2 years.

RESPONSE:



9.
9.    To the extent You
                    You made
                         made aa determination
                                 determination or
                                                or recommendation
                                                    recommendation regarding overhead and profit,
      all documents relating to the application of overhead and profit on a commercial
                                                                            commercial property
      claim in the State of Texas for the past 2 years.

RFQPf1NQF•
RESPONSE:



10.
10.   All documents
          documents or or items
                          items in Your possession     related to
                                         possession related     to the
                                                                    the claim
                                                                        claim made
                                                                               made the
                                                                                     the basis
                                                                                         basis of this
      Lawsuit  that You did not
      Lawsuit that            not submit
                                  submit to
                                          to the
                                              the insurance
                                                   insurance company
                                                              company and/or
                                                                           and/or adjusting
                                                                                  adjusting company
                                                                                            company
      assigned to this claim.

RESPONSE:



11.
11.   All documents  meant to instruct, advise,
          documents meant               advise, or gtiide
                                                    guide the handling or adjusting hail and/or
      windstorm claims in the State of
                                    of Texas for the last 2 years.

RESPONSE:



12.
12.   All training manuals
                    mantials in
                             in effect
                                effect at
                                       at the
                                          the time
                                              time of
                                                   of Plaintiffs' claim used for software programs
      utilized in the claim made the basis of this Lawsuit.

RESPONSE:




                                                33
 Case 4:19-cv-02726 Document 1-1 Filed on 07/24/19 in TXSD Page 35 of 36




13.
13.   All documents   relating to any performance
          documents relating                        reviews or
                                        performance reviews  or evaluations
                                                                evahiations by
                                                                            by the carrier
                                                                                    carrier of the
      underlying claim, whether formal or informal, regard'uig   Your handling
                                                      regarding Your   handling of claims arising
      out of the storm at issue in this Lawsuit.

RESPONSE:
RESPONSE:



14.
14.   All documents relating to any Texas
                                      Texas Department
                                            Department of Insurance
                                                             Insurance complaints made against
      You by an insured related to claims arising out of the storm at issue in this Lawsuit.

RESPONSE:
RESPONSE:



15.
15.   All contracts, indemnity agreements, and/or confidentiality agreements between You and
      the adjusting company and/or insurance
                                      insurance company in
                                                         in effect
                                                            effect during the handling of claims
      arising out of the storm at issue in this Lawsuit.

RESPONSE:
RESPONSE:



16.
16.   All price lists used by You in handling
                                      handling claims    arising out
                                                 claims arising   out of
                                                                      of the
                                                                         the storm
                                                                             storm at issue in this
                                                                                                this
      Lawsuit. To the extent the pricelist is an unmodified pricelist
                                                             pricelist from a third party, You can
      reference the vendor and version of the pricelist with a stipulation that it is unmodified.

RESPONSE:
RESPONSE:



17.
17.   All weather reports
                    reports regarding  wind and/or
                             regarding wind   and/or hail
                                                     hail relied
                                                          relied upon
                                                                 upon by You in
                                                                             in handling
                                                                                handling claims
                                                                                         claims
      arising out of the storm at issue in this Lawsuit.

RESPONSE:
RESPONSE:



18.
18.   All correspondence to or from the adjusting company and/or the insurance company that
      issued the policy regarding modifying/modifications to the unit price cost and the price list
      You used in handling Plaintiffs' claim.

RESPONSE:
RESPONSE:




                                               34
 Case 4:19-cv-02726 Document 1-1 Filed on 07/24/19 in TXSD Page 36 of 36




19.
19.        claim for
      If a claim  for business
                       business intem.iption,
                                 intemiption, loss
                                               loss of income
                                                        income and/or
                                                                 and/or business
                                                                          business loss    asserted, all
                                                                                   loss is asserted,
      documents used       instruct, advise, guide, inform, educate, or assist provided to any person
                  used to instnict,
      or defendant(s)
          defendant(s) in calculating
                            calculating and/or
                                         and/or evaluating
                                                 evaluating business
                                                              business interruption,
                                                                         interruption, loss      income
                                                                                        loss of income
      and/or business loss damages
                             damages covered
                                        covered under
                                                 under Plaintiffs'
                                                         Plaintiffs' policy.
                                                                     policy. This request is limited to
      the last 3 years.

RESPONSE:



20.   If a claim
           claim for
                   for business
                       business interruption,
                                  interruption, loss of income
                                                         income and/or business    loss is asserted,
                                                                          business loss    asserted, all
      documents    used  to
      documents used instruct, advise, guide, inform, educate, or assist provided to any person
      or defendant(s) in calculating
                            calculating and/or evaluating
                                                  evaluating any extra expenses
                                                                         expenses incurred during the
      period       business interruption,
      period of business      interruption, loss
                                              loss of income
                                                       income and/or
                                                                 and/or business
                                                                         business loss
                                                                                  loss covered
                                                                                        covered under
                                                                                                  under
      Plaintiffs'
      Plaintiffs' policy.
                  policy. This
                           This reqtiest
                                 request is
                                         is limited
                                            limited to the last
                                                           last 3 years.

RESPONSE:



21.   If a claim
           claim for
                  for business
                       business intern.iption,
                                 interruption, loss
                                                loss of income
                                                        income and/or
                                                                  and/or business
                                                                          business loss
                                                                                    loss is asserted, all
      documents
      documents prepared
                   prepared by
                             by any
                                  any third
                                      third party
                                             party used
                                                   used to
                                                         to evaluate
                                                            evaluate Plaintiffs'
                                                                      Plaintiffs' claim(s)
                                                                                  claim(s) in
                                                                                            in the last 3
      years  regarding, in any
      years regarding,      any way,
                                  way, the
                                        the investigation
                                             investigation of
                                                            of business
                                                                business intern.iption, loss of income
                                                                          interruption, loss     income
      and/or business loss claims.

RF.SPONSF.-
RESPONSE:




                                                 35
